Citation Nr: 1805127	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously adjustment disorder with mixed disturbance of emotions and conduct).

3.  Entitlement to service connection for an eye disability, claimed as vision damage, post flash burns.

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 15, 2016.


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2006 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to an initial evaluation in excess of 10 percent for tinnitus; entitlement to an evaluation in excess of 30 percent for PTSD; entitlement to service connection for vision damage, post flash burns; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for TBI were previously before the Board in April 2015 and were remanded for additional development, which has been completed.

An April 2017 rating decision granted a TDIU from December 15, 2016, the date the Veteran filed a claim for a TDIU.  However, the Veteran has asserted unemployability due to his service-connected disabilities, specifically to include PTSD.  Therefore, the issue of entitlement to a TDIU prior to December 15, 2016 is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for TBI and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned the maximum authorized rating.

2.  Resolving all reasonable doubt in favor of the Veteran, his PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

3.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

4.  Resolving all reasonable doubt in favor of the Veteran, prior to December 15, 2016, his combined service-connected disabilities were of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial schedular rating higher than 10 percent for tinnitus.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code (DC) 6260 (2017).

2.  The criteria for a disability rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.130, DC 9411 (2017).

3.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

4.  Prior to December 15, 2016, the schedular requirements for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 4.3 (2017).

Tinnitus

The Veteran requests an initial rating higher than 10 percent for his service-connected tinnitus.

The Veteran's service-connected tinnitus has been assigned the maximum scheduler rating available for tinnitus under 38 C.F.R. §4.87, Diagnostic Code (DC) 6260, and there is no legal basis upon which to award more than a 10 percent rating.  In light of the above, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  There are no additional expressly or reasonably raised issues presented on the record.

PTSD

The criteria for evaluating PTSD are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The Veteran has been assigned a 30 percent rating for PTSD under DC 9411.  He maintains that his disability warrants a higher rating.

As a preliminary matter, the Board notes that the RO construed the Veteran's August 13, 2010 claim for service connection for PTSD (as a separate disability), as a claim for an increased rating for his then service-connected adjustment disorder (which is now characterized as PTSD).  The Veteran's application for service connection was not construed, as was appropriate, as a notice of disagreement with the December 2009 rating decision that awarded service connection for an adjustment disorder, as it did not indicate any disagreement with that rating decision or desire for appellate review.  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Therefore, the appeal period before the Board for the increased rating claim, which includes the one-year lookback period, begins on August 13, 2009.

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126.  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's claim for a higher rating for PTSD.   

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994); 38 C.F.R. § 4.125.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As noted, the appeal period before the Board, which includes the one-year lookback period, begins on August 2009.  For the reasons that follow, the Board finds that a 70 percent evaluation is warranted for the entire appeal period under review. 

An October 2009 VA examination report shows that the Veteran's symptoms included terminal insomnia, agoraphobia, anxiety, mood swings, irritable mood, decreased motivation and lack of energy, poor concentration and memory impairment.  These symptoms ranged from moderate to severe and occurred on a frequent basis.  The Veteran's employment history prior to military service included work as a laborer, welder, construction and lumber grader.  Upon mental status examination, the VA examiner noted that the Veteran's condition manifested with mild impairment of thought processes, impairment of social and economic functioning, moderate panic attacks, and other symptoms.  Suicidal ideation was not present.  A GAF of 55 was assigned.  The examiner determined that the signs and symptoms of the Veteran's mental disorder (at that time diagnosed as adjustment disorder) caused deficiencies in the areas of work, school, family relations, judgment, thinking and mood.  The examiner explained that examples of such deficiencies were his serious insomnia, crowd avoidance, anxiety in response to triggers about Iraq, mood swings, irritability, impaired concentration, memory impairment, and lack of motivation.

A December 2009 VA treatment record shows that the Veteran denied feeling helpless, hopeless, or worthless.  In addition, he was not suicidal or homicidal.  However, he continued to have problems with sleep, hypervigilance, being easily startled, crowd avoidance, doors checking and house, etc.  It was noted that his appetite was good; sleep was fair; mood/affect was normal; delusions/hallucinations were absent; and he was alert and oriented times three with good concentration.  

The Veteran was afforded a VA examination in April 2011 and the examiner noted that his eye contact was fair to good, his speech was clear and discernible, and he was verbose and spontaneous in his speech during the examination.  Further, the Veteran was generally cooperative and agreeable during the examination, but at times appeared to be somewhat restless.  He was oriented to year, month, day and place, but not to date.  The Veteran had no difficulty with the immediate recall task, but on the delayed recall task could only recall 2 of the 3 words he had been asked to remember.  On the attention and calculation portion of the examination, he was able to complete serial sevens and spell the word "world" backwards correctly.  However, a slowness of pace was noted on these tasks.  No problems were noted on the language portion of the exam.  In addition, no abnormal mental trends involving delusions or hallucinations appeared to be evident.  Further, his thought content was devoid of homicidal and suicidal ideation.  The examiner opined that the Veteran's previous diagnosis of adjustment disorder should be changed to PTSD, as this would be consistent with the signs and symptoms that he was exhibiting.

At the April 2011 VA examination, the Veteran reported that he had been attending college since June 2010.  The Veteran generally spent his day getting up in the morning to get his children off to school.  He then would go out to feed the animals consisting of his dogs and his chickens, as well as two pigs.  He then would try to stay busy doing yard work or other chores around the house.  He reported that he mopped the floors.  In addition, he would bow hunt.  He reported that he attended animal auctions on Sundays, and he stated that he and his wife would fish.  Further, he stated that he had one friend that he hunted with.  A July 2012 VA treatment record shows that the Veteran did not currently have thoughts about suicide or harming another person, and never had a suicide attempt.  He complained of having difficulty sleeping.  It was noted that he was alert and oriented.  

In June 2013 the Veteran called the VA mental health hotline complaining of suicidal thoughts and mental illness.  He asserted that he had persistent suicidal ideation starting six months ago.  The VA treatment records shows that he first reported having suicidal ideation on June 21, 2013.  A June 2013 VA treatment record indicates that he had been in his current marriage for 10 years and although they had no children together, she had 2 sons and he had a daughter.  He described his relationship with family and friends as good.  He had a hobby of raising game chickens and noted that he and his wife liked to grow their garden and butcher their own chickens.  Further, he indicated that he was able to manage his activities of daily living.  He reported problems with mood fluctuations, flashbacks, elevated startle, sleep problems, hypervigilance, panic attacks, nightmares, crying spells, concentration, and organization.  He also had symptoms of feeling depressed, fatigued, having suicidal thoughts and having loss of interest.  He was assigned a GAF score of 57.  

A July 2013 VA treatment record shows that the Veteran attended to activities of daily living.  He was casually dressed and well groomed; speech was normal, behavior was appropriate; mood was reported as irritable; affect was incongruent with reported mood; thought content was normal (logical); hallucinations were not evident; he denied suicidal and homicidal ideation; and he was oriented to person, oriented to place, oriented to time, oriented to purpose, and was alert.  A September 2014 VA treatment record shows that the Veteran denied being depressed or anxious.  

A December 2015 VA treatment record shows that the Veteran reported that he would like to work but his knees and back made it impossible.  It was noted that he was able to perform all of his activities of daily living.  He reported socializing with other veterans.  The Veteran has goats on his farm that he enjoyed caring for.  It was noted that he had not been on any depression/anxiety medication in quite some time.  He was alert and oriented times 3; his thoughts were organized and goal directed; he denied any thoughts of suicide or homicide; his insight and judgment were adequate; he did not exhibit any evidence of hallucinations, delusions, or other thought disorder; and he was cooperative.  February 2016, November 2016, and February 2017 VA treatment records show GAF scores of 65.  As mentioned previously, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran was afforded a VA examination in March 2017.  The examiner noted that he continued to experience weekly panic attacks, hypervigilance, nightmares, startles easily, suspiciousness, agitation, avoidance of crowds, irritability, and problems with concentration.  He reported anhedonia, tearfulness, guilt, feelings of worthlessness, low energy, weight loss, fatigue, and sleep problems.  The examiner opined that due to his psychiatric condition he cannot work to provide for his family.  In addition, she opined that he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation; and neglect of personal appearance and hygiene.  

Based on consideration of all of the evidence of record, and with resolution of reasonable doubt in the Veteran's favor, PTSD has manifested with occupational and social impairment that more nearly approximates the criteria corresponding to a 70 percent rating for the entire appeal period under review.  See 38 C.F.R. §§ 4.2, 4.7, 4.130, DC 9411.  

The evidence shows that the Veteran's PTSD has been manifested by moderate to significant occupational and social impairment.  The October 2009 VA examiner determined that the Veteran's psychiatric disorder manifested with occupational and social impairment with deficiencies in most areas.  This is consistent with the criteria for a 70 percent rating.  

The Board also notes that between the October 2009 VA examination report and the June 2013 VA treatment records showing suicidal ideation; the overall nature, frequency, severity, and duration of the Veteran's PTSD symptoms appears to be consistent with the symptoms listed in the 30 to 50 percent rating criteria.  Such symptoms would be expected to produce occupational and social impairment of no more than mild to moderate magnitude.  This assessment includes consideration of the GAF scores of record during this time.  A September 2009 VA treatment record shows that he was assigned a GAF score of 60 and the October 2009 VA examination shows a GAF of 55.  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The December 2009 VA treatment record shows that he was assigned a GAF score of 65 and the examiner who conducted the April 2011 VA examination assigned a GAF score of 62.  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

However, beginning in June 2013, the evidence reflects that the Veteran has had deficiencies in most areas, particularly work, thinking and mood, based on symptoms such as suicidal ideation, anxiety, depression, difficulty in adapting to stressful circumstances (including in a work setting), and irritability.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").  The March 2017 VA examiner opined that due to the Veteran's psychiatric condition he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Because the symptoms of the Veteran's PTSD are consistent with occupational and social impairment with deficiencies in most areas, as determined by VA examiners who conducted comprehensive assessments, reasonable doubt as to the severity of the Veteran's disability is resolved in his favor and a 70 percent rating is assigned for the entire appeal.  

The evidence does not demonstrate any symptoms of similar frequency, severity or duration as those listed in the criteria for a 100 percent rating.  The record does not show evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  There are no other symptoms throughout the appeal period reflective of total occupational and social impairment.  Therefore, a rating in excess of 70 percent is not warranted.  

There are no additional expressly or reasonably raised issues presented on the record.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bilateral Hearing Loss

Where a veteran served continuously for 90 days or more during a period of war, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.   

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After reviewing the evidence, and considering the requirements for establishing service connection for bilateral hearing loss, the claim cannot be granted because the Veteran's current hearing levels do not constitute a disability for VA purposes under 38 C.F.R. § 3.385.

Audiometric testing conducted in conjunction with the Veteran's April 2009 separation examination showed pure tone thresholds of 10, 0, 5, 0, and 15 decibels in the right ear and 5, 5, -5, 0, and 15 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

Post-service audiometric findings of record include an April 2011 VA examination report.  Audiometric testing conducted during that examination revealed pure tone thresholds of 15, 15, 20, 10, and 15 decibels in the right ear and 15, 15, 10, 10, and 20 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz (hereinafter, "specified frequencies").  The examiner reported speech recognition scores of 96 percent in the right ear and 96 percent in the left ear.

The audiometric findings reported at the VA examination do not meet the criteria for a hearing loss disability, for either ear, under 38 C.F.R. § 3.385.  Medical records do not contain additional audiometric findings which establish a current hearing loss disability as defined in 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's report that his hearing problem in the right ear was first noticed in 2009 after returning from Iraq, where he had exposure to a couple of IEDs.  Considering his military occupational specialty of fire support specialist, his report is credible in that regard.  This evidence, however, relates to the in-service and nexus elements of the Veteran's claim of entitlement to service connection; it does not establish the presence of a current hearing loss disability.

The Veteran's lay report of current hearing loss are insufficient to establish the presence of a current hearing loss disability as defined by VA in 38 C.F.R. § 3.385, as the record does not reflect that he contains the requisite audiological expertise to diagnose a hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a lay person's general competence to testify as to symptoms but not to provide medical diagnosis).  Medical expertise, along with appropriate audiological testing, is required to confirm the presence of hearing loss that meet the standards of a hearing loss disability in accordance with 38 C.F.R. § 3.385.

In sum, the evidence fails to show the presence of a bilateral hearing loss disability for VA purposes during the course of the appeal.  In making this finding, the Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, the evidence does not show that the Veteran had hearing loss for VA purposes at any time during the appeal period, or that such manifested shortly prior to the filing of this claim.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a current bilateral hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  As a current disability is not established, the Board need not discuss whether service connection may be established under other theories of entitlement such as presumptive service connection.  See 38 C.F.R. § 3.303(b), 3.307, and 3.309.  Accordingly, the preponderance of the evidence is against the claim, and service connection is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

TDIU

The Veteran asserts that his neck, back, shoulder, knee, PTSD, ankle, tinnitus, and gastroesophageal reflux disease (GERD) disabilities prevent him from securing or following any substantially gainful occupation.  See December 2016 VA Form 21-8940.  On this form, he indicated that he had completed four years of high school and one year of college.  He reported his prior work experience as being in the Army from 2006 to 2009.  Further review of the file shows the Veteran's work experience prior to military service consisted of physical labor such as construction, welding, etc.   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran is currently in receipt of a TDIU from December 15, 2016 (the date of his claim for a TDIU).  Remaining for consideration, however, is the issue of whether the Veteran is entitled to a TDIU prior to the date of his TDIU claim because of his August 2010 claim for an increased rating for his psychiatric disability.  

The Veteran asserts that he has been disabled from his multiple service-connected impairments since at least the date of his award of Social Security Administration (SSA) disability benefits in 2011 and that the effective date of his award of TDIU should be in 2011.  See August 2017 notice of disagreement.  The Board has considered the SSA award and its supporting evidence but, given the different standards utilized by VA and SSA, it is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).

Nonetheless, because the Board has determined that the Veteran's service-connected PTSD warrants a 70 percent rating for the entire appeal period on review; which is from August 13, 2009 (including the one year lookback period from date of his August 2010 increased rating claim), he also meets the schedular requirement for a TDIU from that date.  

Further, the Board's review of the cumulative evidence suggests that the combined effects of the Veteran's psychiatric, gastrointestinal, and orthopedic disabilities would effectively preclude gainful employment.  That is, the VA psychiatric examination reports dated in October 2009 and March 2017 show some occupational impairment due to PTSD.  Based on the VA examinations dated in 2017, the Veteran's service-connected knee and spine disabilities would essentially prevent employment that required significant amount of prolonged standing, prolonged walking, bending and lifting - i.e. work primarily consisting of manual/physical labor.  Additionally, the examiners advise that he uses oxycodone, which has sedating effects and thus limits his ability to operate machinery safely.  The Veteran's work history is comprised almost exclusively of jobs involving physical labor and he has a limited education.  This supports the assignment of TDIU as the Veteran would likely not be able to obtain and maintain gainful employment consistent with his prior work history, training and education.

To the extent that the Veteran meets the 70 percent rating for PTSD, and it is also shown that his service-connected disabilities preclude him from securing or following substantially gainful employment; a TDIU is warranted from August 13, 2009.

Prior to August 13, 2009, the Veteran did not meet the schedular requirements for a TDIU.  During this period, he had a rating of 30 percent for PTSD; a 10 percent rating for GERD with hiatal hernia and gastritis; a 10 percent rating for right shoulder strain; a 10 percent rating for status post right knee surgery, degenerative joint disease with chondrocalcinosis; and a 10 percent rating for tinnitus with a combined evaluation of 50 percent.  Under 38 C.F.R. § 4.16(b), when a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a total disability rating for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, however, consideration of whether the Veteran warrants a TDIU rating on an extraschedular basis, under 38 C.F.R. § 4.16 (b), prior to August 13, 2009, is not necessary because it is not factually ascertainable prior to August 13, 2009, that his service-connected disabilities were of sufficient severity to result in unemployability.  As the Veteran's award of a TDIU is predicated on meeting the schedular criteria based on PTSD, the effective date of his TDIU rating can be no earlier than the effective date assigned for his increased PTSD rating. 

In summary, and in consideration of the applicable laws and regulations, the Board finds that the Veteran is entitled to a TDIU from August 13, 2009, but no earlier.


ORDER

An initial rating higher than 10 percent for tinnitus is denied.

A rating of 70 percent rating, and no higher, for PTSD is granted.  

Service connection for bilateral hearing loss is denied.

From August 13, 2009, a TDIU is granted, subject to the regulations governing payment of monetary awards.


REMAND

Regarding the Veteran's eye disability claim, the Veteran contends that he incurred vision damage due to flash burns.  Specifically, he asserts that around October 2008 he was thrown to the ground by a blast wave.  Following the incident, he asserts that he started having headaches, light sensitivity, and problems with his balance.  An April 2010 VA treatment record notes that the Veteran had mild vision problems, blurring, and trouble seeing; and very severe sensitivity to light.  It also indicates that the Veteran's photophobia is secondary to blast injury exposure.

Regarding the Veteran's TBI claim, he reported suffering injuries in October 2008 and November 2008.  Specifically, he reported that he had been in bomb blasts at least greater than five times at a distance of about 50 feet.  He denied loss of consciousness, but reported being dazed, confused, and disoriented for about 30 minutes.  In addition, he reported generalized headaches, clumsiness, and problems with balance.  He stated that he started getting headaches about mid-deployment.  An April 2011 VA examiner diagnosed TBI based on the Veteran's reported symptoms of being dazed for a short term following the claimed event.

The Veteran's DD 214 shows that he was stationed in an imminent danger pay area and that he was in Iraq from 2008 to 2009.  The Veteran has reported that he was exposed to blasts in October 2008 and November 2008.  In light of this information, a remand is required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the claimed in-service blast exposures.  Further, any outstanding pertinent private and VA treatment records should also be obtained on remand.  Subsequently, the Veteran should be afforded a VA examination to assess the Veteran's claimed eye and TBI disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  Obtain and associate with the claims file any non-duplicative, relevant VA or private treatment records concerning the issues on appeal.

All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.

2.  Prepare a summary of the in-service mortar blasts claimed by the Veteran, to include dates and assigned units.  These blasts reportedly occurred in October 2008 and November 2008 in Iraq.

This summary, along with a copy of the Veteran's DD 214 and any pertinent service personnel records shall be sent to the JSRRC or other appropriate service department entity to attempt to verify the reported mortar blasts.  All efforts to obtain such verification must be documented in the claims file.

3.  After all efforts have been exhausted to verify the Veteran's reported blast exposures in service and to obtain and associate with the claims file any additional treatment records, schedule the Veteran for VA examination to ascertain the nature and etiology of any current residuals of a TBI and eye injury.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand, along with any records obtained pursuant to this remand must be sent to the examiner for review.

The examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current residual of a TBI had its onset in service, is related to the Veteran's reported injuries in service due to blast exposures in Iraq, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disability had its onset in service, is related to the Veteran's reported injuries in service due to blast exposures in Iraq, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any residuals of a TBI, the Veteran's reported injuries in service due to blast exposures, and his reports of a continuation of TBI related symptoms in the years since service. 

To the extent possible, any manifestations of the Veteran's residuals of TBI should be distinguished from those of any other disorder present, especially his service-connected psychiatric disability.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report injuries in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for residual TBI symptoms or an eye disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


